Electronically Filed
                                                     Supreme Court
                                                     SCPW-14-0000918
                                                     28-APR-2015
                                                     10:07 AM



                       SCPW-14-0000918

        IN THE SUPREME COURT OF THE STATE OF HAWAI#I



ARDESHIR HORMOZYARI, in his capacity as Successor Trustee of
the David E. Walters Trust dated March 31, 2003 and Personal
 Representative of the Estate of David Walters, Petitioner,

                              vs.

 THE HONORABLE RANDAL G.B. VALENCIANO, JUDGE OF THE CIRCUIT
  COURT OF THE FIFTH CIRCUIT, STATE OF HAWAI#I, Respondent
                           Judge,

                              and

  BALI HAI VILLAS, LTD., a Hawaii Limited Partnership, and
 STEVEN GARNER, on behalf of himself and all other limited
       partners of Bali Hai Villas, Ltd., Respondents.



                      ORIGINAL PROCEEDING
                     (CIV. NO. 13-1-0053)

        ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Nakayama, Acting C.J., McKenna, Pollack, and Wilson, JJ.,
   and Circuit Judge Nakasone, in place of Recktenwald, C.J.,
                            recused.)

          Upon consideration of the petition for a writ of
mandamus filed by Petitioner Ardeshir Hormozyari, in his
capacity as Successor Trustee of the David E. Walters Trust
dated March 31, 2003 and Personal Representative of the
Estate of David Walters, the documents attached thereto and
submitted in support thereof, the supplemental memorandum,
and the record, it appears that Petitioner fails to
demonstrate, under the present facts and circumstances of
the underlying proceeding, that he is entitled to the
requested extraordinary relief.   See Kema v. Gaddis, 91
Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a writ of
mandamus is an extraordinary remedy that will not issue
unless the petitioner demonstrates a clear and indisputable
right to relief and a lack of alternative means to redress
adequately the alleged wrong or obtain the requested
action).   Accordingly,
           IT IS HEREBY ORDERED that the petition for a writ
of mandamus is denied.
           DATED: Honolulu, Hawai#i, April 28, 2015.
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack
                               /s/ Michael D. Wilson
                               /s/ Karen T. Nakasone




                              2